EDMONDS, J.,
specially concurring.
The lead opinion holds that State v. Martin, 100 Or App 256, 785 P2d 801 (1990), does not require suppression of the evidence if Officer Hughes “was lawfully performing a criminal law enforcement function. State v. Bridewell, [306 Or 231, 239, 759 P2d 1054 (1988)].” 106 Or App at 315. It notes that the trial court concluded that, under Martin, the evidence must be suppressed because, although Hughes “was ‘suspicious’ ” about defendant, his “prime motivation” was “ ‘seeing whether the defendant was alright [sic].’ ” 106 Or App at 314.
Hughes’ motivation is of no import. See State v. Kimmel, 82 Or App 486, 489, 728 P2d 894 (1986). Under Bridewell and Martin, the evidence that Hughes obtained after he discovered defendant slumped over in the truck is inadmissible, unless he either had a reasonable suspicion that defendant had committed a crime or had obtained the evidence without intruding in a constitutionally protected area.
The lead opinion holds that Hughes had a reasonable suspicion sufficient to permit him to stop defendant before he began opening the door of the truck. I disagree. In State v. Kimmel, supra, we said:
“In reviewing the reasonableness of a stop, we must determine whether ‘the standard of reasonable suspicion has been *317met by the objective test of observable facts’ known to the officer at the time of the stop. State v. Valdez, 277 Or 621, 629, 561 P2d 1006 (1977); State v. Ratliff, 82 Or App 479, 728 P2d 896 (1986); State v. Chambers, 69 Or App 681, 685, 687 P2d 805 (1984). Accordingly, we look to the facts known to the officer making the stop. State v. Hageman, 59 Or App 96, 100, 650 P2d 175 (1982).” 82 Or App at 489.
Before Hughes opened wider the door of defendant’s truck, he had observed that the truck was lawfully parked and was not obstructing traffic, that its engine was running, that the dome light was on because the door was slightly ajar and that defendant was slumped over. Those objective facts could not give rise to a reasonable suspicion that defendant was under the influence of intoxicants.1
The question remains whether Hughes committed an intrusion when he opened the door wider. In State v. Bridewell, supra, two officers went to check on the defendant’s well-being, because a neighbor had become concerned that he might be injured or sick. The officers first went to his house but did not find him. They then walked to the defendant’s shop, which was about 125 yards from the house. Without calling for the defendant, they entered through an open door and saw marijuana plants through an interior open door. The deputies called for the defendant, who emerged from the room in which the plants had been seen and shut the door behind him. The court held that the evidence obtained as a result of the officers’ intrusion into the defendant’s shop was not admissible in a criminal proceeding, even though they could lawfully enter the premises to render emergency assistance. 306 Or at 239. We reached the same conclusion in State v. Martin, supra.
This case differs from Bridewell and Martin, because *318the incriminating evidence that was suppressed was not a product of an intrusion into defendant’s car. In a constitutional sense, an intrusion occurs when the state encroaches on an area in which a person has a privacy interest. See, e.g., State v. Slowikowski, 307 Or 19, 24, 761 P2d 1315 (1988); see also State v. Ainsworth, 310 Or 613, 617, 810 P2d 749 (1990). Hughes observed the beer can and smelled the odor of alcoholic beverages while he was opening wider an already open door but before he entered the truck. That act did not constitute an intrusion. Hughes made his observations from a place where he had a right to be, outside defendant’s car. Also, because the truck door was already open, defendant had no privacy interest in the area between the open door and the interior of the car. On the basis of that evidence and the other circumstances that the officer observed when he first saw the truck, he had probable cause to arrest defendant. Accordingly, although I disagree with the lead opinion’s analysis, I agree that the trial court erred in granting defendant’s motion to suppress.

 The lead opinion’s reliance on State v. Guerricagoitia, 89 Or App 163, 747 P2d 386 (1987), rev den 305 Or 331 (1988), is misplaced. We held that
“defendant’s bloodshot eyes, fatigue, his being alone in the car with the engine running and the lights on, parked on the shoulder of the road and the smell of alcohol on his breath supported a reasonable suspicion that defendant had committed the crime of driving under the influence of intoxicants.” 89 Or App at 166. (Emphasis supplied.)
Guerricagoitia does not support the conclusion that Hughes had reasonable suspicion to stop defendant before he moved the door of the truck, because he did not notice the smell of alcohol until after he had fully opened the door.